Exhibit 10.1 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK MARTIN FLEISHER, AS TRUSTEE OF THE MICHAEL MOSS IRREVOCABLE LIFE INSURANCE TRUST II and JONATHAN BERCK, AS TRUSTEE OF THE JOHN L. LOEB, JR. INSURANCE TRUST, on behalf of themselves and all others similarly situated, Plaintiff, vs. PHOENIX LIFE INSURANCE COMPANY, Defendant. ) ) ECF Case ) ) ) Case No. 11-CV-8405(CM) SPRR LLC, on behalf of itself and all others similarly situated, Plaintiff, vs. PHL VARIABLE INSURANCE COMPANY, Defendant. ) ) ECF Case ) ) ) Case No. 14-CV-8714(CM) STIPULATION OF SETTLEMENT Page I.
